         Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 1 of 6                     FILED
                                                                                 2020 Jan-28 AM 09:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


       IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ALABAMA
                  NORTHEASTERN DIVISION
JENNIFER THOMPSON,            )
                              )
    PLAINTIFF,                )
                              )          Case No.:
    V.                        )
                              )
NORTH ALABAMA FAMILY          )   JURY TRIAL DEMANDED
MEDICINE LLC,                 )
                              )
    DEFENDANT(S).             )


                                  COMPLAINT

JURISDICTION
         This suit is authorized and instituted under 42 U.S.C. § 1981. This is a

suit authorized and instituted under “Section 1981.”


      PARTIES

             Plaintiff, Jennifer Thompson, (“Plaintiff” or “Thompson”) is a resident

of Huntsville, Madison County, Alabama, and performed work for the Defendant in

the counties composing the Northern District of Alabama during the events of this

case. Thus, under 28 U.S.C. § 1391(b), venue for this action lies in the Northeastern

Division.

             Defendant North Alabama Family Medicine (“Defendant”) is a

company registered and doing business in the State of Alabama and has sufficient
          Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 2 of 6




minimum contacts with the State of Alabama. It is subject to service of process in

Alabama.


         FACTS

             Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if set out herein.

             Plaintiff began employment with defendant on or about September

2009 as a Medical Assistant.

             Defendant terminated Plaintiff’s employment on or about February 2,

2018 .

             Plaintiff is a woman of African ancestry.

             Thompson began her employment with North Alabama Family

Medicine (NAFM) in September of 2009.

             North Alabama Family Medicine hired Thompson to work in the

position of Medical Assistant/Office Manager.

             North Alabama Family Medicine is owned and operated by Dr. Marilyn

Salada Ligon.

             Dr. Ligon was Thompson’s direct supervisor and also her personal

physician.

             While working at North Alabama Family Medicine, Ligon gave the

Plaintiff positive performance appraisals.
        Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 3 of 6




            Over the course of the Plaintiff’s employment, the Dr. Ligon began to

make discriminatory comments about people of African ancestry.

            Ligon also admitted that she was becoming racist and that she was glad

the Plaintiff was 75% white.

            On February 2, 2018, North Alabama Family Medicine terminated

Thompson’s employment.

            North Alabama Family Medicine said that it was terminating

Thompson’s employment because she lied.

            Thompson never lied or behaved in a dishonest manner while working

at North Alabama Family Medicine.

            North Alabama Family Medicine employed Maurice Salada.

            Maurice Salada is a man of Asian ancestry.

            Maurice Salada lied about billing and insurance claims.

            North Alabama Family Medicine was aware of Maurice Salada’s

behavior.

            North Alabama Family Medicine fired Salada for lying about billing

and insurance claims but rehired him.

            North Alabama Family Medicine employed Janna Morris.

            Morris is a woman of European ancestry.
         Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 4 of 6




             Morris lied about her ability to draw blood, her ability to refill

prescriptions via the computer system, and her ability to refer patients to other

healthcare providers.

             North Alabama Family Medicine was aware of Morris' s behavior.

             North Alabama Family Medicine continued to employ Morris after

learning of her lies about her ability to draw blood, her ability to refill prescriptions

via the computer system, and her ability to refer patients to other healthcare

providers.

COUNT ONE 42 U. S. C. § 1981 DISCHARGE
        Plaintiff incorporates by reference and realleges each of the preceding

paragraphs as if set out herein.

             Plaintiff is a person of African ancestry.

             Plaintiff was qualified for the position of medical assistant and office

manager.

             On or about February 2, 2018, Defendant terminated Plaintiff’s

employment.

             Because of Defendant’s discriminatory decision made in whole or in

part because of race, Plaintiff has lost pay and continues to be paid less.

             Because of Defendant’s violation of 42 U. S. C § 1981, Plaintiff has

been damaged, suffering loss of pay, benefits, and mental anguish.
            Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 5 of 6




               Defendant’s decision to terminate Plaintiff’s employment was made, in

whole or part, because of race in violation of 42 U. S. C. § 1981.

               Because of Defendant’s violation of 42 U. S. C. § 1981, Plaintiff has

been damaged, suffering loss of pay, benefits, and mental anguish.

PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for the following relief:

       A.      Grant Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, attorneys and those acting with the Defendant and at

the Defendant’s request from continuing to violate the terms of Section 1981;

       B.      Enter an Order requiring the Defendant to make Plaintiff whole by

awarding reinstatement to the position would have had, had not been terminated;

       C.      Award back pay, with employment benefits, front pay, liquidated

damages; compensatory damages, special damages; punitive damages nominal

damages;

       D.      Attorneys’ fees and costs;

       E.      Plaintiff requests that the Court award Plaintiff equitable relief as

provided by law; and,

       F.      Any different or additional relief as determined by the Court to which

Plaintiff is entitled.

       G.
       Case 5:20-cv-00129-LCB Document 1 Filed 01/27/20 Page 6 of 6




                                             Kira Fonteneau

    OF COUNSEL:
    The Fonteneau Firm LLC
    A Member of the 5 Points Law Group
    LLC
    2151 Highland Avenue South, Ste. 205
    Birmingham, AL 35205
    T: 205.564.9005 F: 205.564-9006

             PLEASE SERVE DEFENDANT AS FOLLOWS
North Alabama Family Medicine
101 Westover Circle
Madison, AL 35756
